Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles A. Treece appeals the district court’s order adopting the magistrate judge’s recommendation to affirm the Commissioner’s suspension of Treece’s old-age insurance benefits. Our review of the Commissioner’s determination is limited to evaluating whether the findings are supported by substantial evidence and whether the correct law was applied. See 42 U.S.C. § 405(g) (2012); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005).
We'have reviewed the parties’ briefs and the record and discern no reversible error. Accordingly, we affirm the district court’s judgment. Treece v. Colvin, No. 1:14-cv-01077-NCT-LPA, 2016 WL 1181704 (M.D.N.C. Mar. 25, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED